Opinion issued June 12, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00131-CV




JACOB JOHANSON,  Appellant

V.

DUSTIN MONTANA MCRAY AND VICKIE LYNN JONES MCRAY AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF DANIEL VURTIS
MCRAY,  Appellees




On Appeal from the 212th District Court 
Galveston County, Texas
Trial Court Cause No. 06CV0654




MEMORANDUM OPINIONAppellant Jacob Johanson has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Jacob Johanson  did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.